         Case 1:20-cv-06861-JGK Document 77 Filed 11/19/20 Page 1 of 1

                                                            USDC SDi<Y
                                                            DOCUMENT               _
UNITED STATES DISTRICT COURT                                r-:LE CTRONICALLY F \LE'J
SOUTHERN DISTRICT OF NEW YORK                               DOC#        ---r ~--1,--0      -····.
                                                             Df,T[ FILF0: .I,· 1-1_-rOl-
JIMMIE MCADAMS , ET AL. ,

                            Plaintiffs,                    20 cv 6861 (JGK)

                                                           ORDER
              - against -

EASTMAN KODAK COMPANY, ET AL . ,

                            Defendants .

JOHN G. KOELTL, District Judge:

      This action is similar to an earlier filed action in the

District of New Jersey , namely Tang v . Eastman Kodak Co. , No.

3:20 - cv - 10462 - FLW - ZNQ (D.N . J . ) .   There is a pending motion in

the Tang action to transfer that action to this Court .                       There is

also a pending motion in this Court to transfer this action to

the District of New Jersey .              (ECF , Nos . 49 - 50) .

       The Court will stay this action pending a decision by the

court in the District of New Jersey on the pending motion to

transfer the Tang action to this Court .                 Th i s Court defers to

the court     in   the District of New Jersey with the first-filed

action to determine where both actions should proceed.

       SO ORDERED.

Dated:        New York, New York
              November 19, 2020

                                                          States District Judge
